Abatement Order filed November 20, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00840-CR
                                 ____________

                      LORENZA ANDRE SAM, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 10-DCR-055360A

                             ABATEMENT ORDER

      Appellant is represented by appointed counsel, J. Sidney Crowley.
Appellant’s brief was originally due July 11, 2014. On October 10, 2014, a fourth
extension of time was granted until November 10, 2014. Counsel did not allege
any exceptional circumstances in the request. We ordered counsel to file a brief on
or before November 10, 2014, or the appeal would be abated to the trial court to
conduct a hearing to determine the reason for the failure to file the brief. No
response was filed and as of this date no brief has been filed.
      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 240th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, and state’s counsel shall participate, either in person
or by video teleconference, to determine (a) the reason for the failure to file a brief;
(b) a date certain when appellant’s brief will be filed; and (2) prepare a record, in
the form of a reporter’s record, of the hearing. If appellant is indigent, the judge
shall take such measures as may be necessary to assure effective representation of
counsel, which may include the appointment of new counsel. The judge shall see
that a record of the hearing is made, shall make findings of fact and conclusions of
law, and shall order the trial clerk to forward a transcribed record of the hearing, a
videotape or compact disc, if any, containing a recording of the video
teleconference, and a supplemental clerk’s record containing the findings and
conclusions. Those records shall be filed with the clerk of this court within thirty
days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                    PER CURIAM
                      RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect.    An appellant=s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant=s brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which recordCincluding any order and
findingsCmust be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court=s record, the
appellate court may act appropriately to ensure that the appellant=s rights are
protected, including initiating contempt proceedings against appellant=s counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.